Case 0:21-cv-60006-JMS Document 45 Entered on FLSD Docket 08/10/2021 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 21-CV-60006-STRAUSS


  MARCELO TAROCO, et al.,

         Plaintiffs,

  v.

  M&M CHOW, LLC,

         Defendant.
                                       /

                                              ORDER

         THIS MATTER came before the Court upon the Joint Motion to Reopen Case and for

  Entry of Order of Dismissal Without Prejudice Allowing Parties to Proceed to Binding Arbitration

  of All Claims (“Motion to Reopen”) [DE 44].

         Plaintiffs commenced this action under the Fair Labor Standards Act (“FLSA”) on January

  4, 2021 [DE 1]. The following day, they filed an Amended Complaint [DE 4] alleging claims for

  unpaid overtime under the FLSA and for unpaid minimum wages under the Florida Minimum

  Wage Act. On June 30, 2021, the parties notified the Court that they reached a settlement [DE

  34]. Therefore, the Court entered the Order Requiring Submission of Settlement Agreement for

  Court Approval [DE 35], which stated, inter alia, the following:

         The parties to an FLSA suit may settle that suit only under one of the following two
         circumstances: (1) where the settlement is supervised by the Secretary of Labor,
         pursuant to 29 U.S.C. § 216(c); or (2) where a district court reviews and approves
         a settlement in a private action for back wages under 29 U.S.C. § 216(b). See
         Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350, 1352 (11th Cir. 1982).
         Before a district court may approve an FLSA settlement, however, it must
         scrutinize the settlement agreement to determine whether it is a fair and reasonable
         resolution of a bona fide dispute. See id. at 1354-55. Additionally, where a
         settlement must be approved by the Court, the settlement becomes a part of the
Case 0:21-cv-60006-JMS Document 45 Entered on FLSD Docket 08/10/2021 Page 2 of 4




         judicial record, and therefore, may not be deemed confidential even if the parties
         so consent. See, e.g., Jessup v. Luther, 277 F.3d 926 (7th Cir. 2002). Thus, the
         parties are instructed not to submit their settlement agreement under seal.

         The parties subsequently filed a Joint Motion to Approve Settlement and Joint Stipulation

  for Dismissal with Prejudice [DE 36] (“Motion to Approve”), seeking approval of their settlement

  of Plaintiffs’ FLSA claims. They attached two separate FLSA settlement agreements (one for each

  Plaintiff) to the Motion to Approve. However, the parties also entered into separate non-FLSA

  settlement agreements, and they did not attach these separate non-FLSA settlement agreements to

  the Motion to Approve. They did not even mention the separate agreements in the Motion to

  Approve – only briefly referring to a “separate Confidential Settlement Agreement and General

  Release” in the merger provision of each FLSA settlement agreement. After inquiring regarding

  the references to separate agreements [see DE 38], the Court ordered the parties to submit the

  separate agreements for an in camera review [see DE 40]. The Court then held a hearing on the

  Motion to Approve. Following the hearing, the Court denied the Motion to Approve without

  prejudice by written Order [DE 43], raising various concerns, including concerns regarding the

  fairness of the parties’ proposed FLSA settlement(s). In that Order, the Court ordered the parties

  to file, by August 9, 2021, a renewed motion for approval of settlement (after addressing the

  Court’s concerns) or a motion to reopen this case (if the parties were unable to reach an agreement

  that resolved the issues discussed in the Order).

         Unable to reach a settlement resolving the Court’s concerns, the parties have filed the

  Motion to Reopen. However, rather than seeking to reopen the case to allow the parties to proceed

  with litigation in this Court, the Motion to Reopen requests that the Court reopen the case in order

  to dismiss it without prejudice, indicating that the parties wish to proceed with binding arbitration

  in lieu of litigating the case in this Court. Given that the parties have agreed to arbitrate their


                                                      2
Case 0:21-cv-60006-JMS Document 45 Entered on FLSD Docket 08/10/2021 Page 3 of 4




  claims, the Court sees no reason to deny the parties’ arbitration request. However, the Court finds

  that a stay of this case is more appropriate than dismissal without prejudice. See De Pombo v.

  IRINOX N. Am., Inc., No. 20-CV-20533, 2020 WL 2526499, at *10 (S.D. Fla. May 18, 2020)

  (“Defendants request that this case be dismissed upon being submitted to arbitration. However,

  ‘because a settlement of FLSA claims would appear to require judicial supervision, the Court finds

  that a stay is the more appropriate course to take here.’” (citations omitted)). 1

          For the foregoing reasons, it is ORDERED and ADJUDGED that:

          1.      The Motion to Reopen [DE 44] is GRANTED IN PART AND DENIED IN

  PART.

          2.      The parties’ request to proceed to binding arbitration before D. Andrew Byrne, Esq.

  on all claims raised in this action is granted.

          3.      This case is hereby STAYED pending arbitration and shall remain

  ADMINISTRATIVELY CLOSED pending further order of the Court.




  1
    In paragraph 15 of the Motion to Reopen, the parties contend that Court approval under Lynn’s
  Food is not necessary when parties seek to dismiss a case without prejudice. However, “some
  courts have held ‘that in order to effectuate the Eleventh Circuit’s requirement dictated by Lynn’s
  Food, even dismissals without prejudice require the Court to review any settlement agreement that
  has been reached by the parties.’” Seliem v. Islamic Soc’y of Tampa Bay Area, Inc., No. 8:18-CV-
  1590-T-33AEP, 2018 WL 4925687, at *1 (M.D. Fla. Oct. 2, 2018) (quoting Lugo v. Eddisons
  Facility Servs., LLC, No. 17-62091-CIV-DIMITROULEAS, 2017 U.S. Dist. LEXIS 205885, at
  *2 (S.D. Fla. Dec. 12, 2017) & citing Chang v. Yokohama Sushi Inc., No. 17-80774-
  MIDDLEBROOKS/BRANNON, 2017 U.S. Dist. LEXIS 178541, at *1-2 (S.D. Fla. Oct. 25,
  2017)). As the court noted in Seliem, one problem with granting dismissals in FLSA cases without
  judicial review is that “litigators may use dismissals without prejudice as a tool to effect an end-
  run around the policy concerns articulated in both the FLSA and Lynn’s Food Stores.” 2018 WL
  4925687, at *1. Given the history of this case, as described further in the Court’s Order [DE 43]
  denying the Motion to Approve, the concerns expressed in Seliem are particularly salient and
  potentially implicated here. Therefore, while the parties are free to resolve this case by arbitration,
  the Court cannot acquiesce to dismissal without prejudice, and the parties will be required to
  present any settlement they may reach to this Court for approval.
                                                     3
Case 0:21-cv-60006-JMS Document 45 Entered on FLSD Docket 08/10/2021 Page 4 of 4




         4.      If the parties reach a settlement, they must file a motion in this case to seek approval

  of their settlement. In doing so, the parties shall ensure that they comply with the Court’s Order

  addressing the issues with their prior settlement agreements [DE 43].

         5.      The parties shall file a joint status report regarding the status of the arbitration

  proceedings every 3 months, beginning on November 9, 2021.

         6.      The Court retains jurisdiction over this matter, including to review the fairness of

  any settlement the parties reach.

         DONE AND ORDERED in Fort Lauderdale, Florida this 10th day of August 2021.




                                                    4
